Citation Nr: 0817389	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  98-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by bilateral hand numbness, including as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1973 to 
February 1974 and August 1990 to April 1991 (including 
Southwestern Asia service in support of Operation Desert 
Shield/Storm from September 1990 to March 1991).  Prior and 
subsequent to those military duty periods, he had verified 
and unverified periods of active duty for training and 
inactive duty training in the South Carolina Army National 
Guard from June 1973 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO).

In February 2000, November 2003 and March 2007, this matter 
was remanded for additional development and adjudication.  
This having been completed, this case is again before the 
Board.


FINDING OF FACT

The veteran's bilateral hand numbness has been attributed to 
a known clinical diagnosis, specifically carpal tunnel 
syndrome (CTS).  However, no competent medical evidence 
relates this disability to active service.

CONCLUSION OF LAW

Service connection is not warranted for bilateral hand 
numbness, including as due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decision in October 1997.  But this was both 
a practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claim and sent the 
veteran a supplemental statement of the case (SSOC) in 
February 2008, following the VCAA notice compliance action in 
April 2007.  This letter was sent as a direct result of the 
Board's March 2007 remand - which, in part, was to 
specifically ensure VCAA compliance.  The veteran was 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to the notice.  In April 
2006, the veteran stated that he had no further evidence to 
submit.  His representative submitted written argument on his 
behalf in April 2008.  Therefore, there is no prejudice to 
him because his claim was readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the April 2007 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim that has not previously been 
considered, please send it to us."  (Emphasis in original).  
This satisfies the fourth "element".  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private medical 
records and reports of VA examinations.  The Board notes that 
there are no service treatment records for the veteran's 
periods of active duty associated with the claims file.  In a 
March 1997 administrative decision, based on a decision of 
the military records specialist which indicated that all 
avenues for obtaining the records had been exhausted, the RO 
determined that the veteran's service treatment records were 
unavailable.  The Board notes that the file does contain 
treatment records dated during the veteran's period of 
service in the South Carolina Army National Guard.  

The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  As previously 
noted, the veteran indicated in April 2006 that he had no 
further evidence to submit.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection - undiagnosed illnesses

The veteran is seeking entitlement to service connection for 
bilateral hand numbness as a result of his Gulf War service 
(i.e., due to an undiagnosed illness).  See his October 1997 
service connection claim (VA Form 21-526).  His available 
service records reflect that he served in the Southwest Asia 
theater of operations from September 1990 to March 1991.

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, Title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to Title 38, United States Code.  That 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War. See also 
38 C.F.R. § 3.317 (2006).  In addition, 38 C.F.R. § 3.317 
requires that the claimed illness be supported by objective 
indications of chronic disability.

Analysis

As noted above, most of the veteran's service treatment 
records are missing.  Since VA has been unable to obtain the 
veteran's service treatment records, it has a heightened duty 
to explain its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis of the 
veteran's claim is undertaken with this duty in mind.

With respect to Hickson element (1), the Board notes that the 
veteran's bilateral hand numbness was diagnosed as CTS on VA 
examination in August 2006.  The diagnosis was based on an 
electromyography (EMG) study done in September 2005.  Hickson 
element (1), current disability, has therefore been met as to 
this claim.

As earlier acknowledged, service treatment records for the 
veteran's periods of active duty (September 1973 to February 
1974 and August 1990 to April 1991) are unavailable.  But 
treatment records dated prior to and subsequent to his active 
duty periods, while he was in the South Carolina Army 
National Guard, are of record and make no mention of any 
complaints or findings regarding bilateral hand numbness.  On 
the contrary, clinical evaluations dated during this period, 
including in September 1994, show that the veteran's 
neurological system was normal.  Hence, this case is not so 
much a situation of not having service treatment records for 
the veteran's active duty periods available to consider, as 
it is a situation where other service records available 
simply do not substantiate his allegation of problems with 
bilateral hand numbness in service.  See Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991) (Generally, when a veteran's service medical 
records are unavailable, the VA's duty to assist, the duty to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.).  Therefore, the Board finds that Hickson 
element (2) has not been met.  

As to element (3), medical nexus, there is of record no 
competent medical opinion etiologically linking the veteran's 
bilateral CTS to his military service.  On the contrary, a VA 
examiner who reviewed the claims file in January 2008, 
including the August 2006 VA examination, opined that "it is 
not likely (less than a 50% probability) that the veteran's 
bilateral carpal tunnel syndrome occurred during his active 
duty service."  There has been no medical opinion offered in 
response to contradict this medical conclusion against 
service connection.

Therefore, the only evidence in support of the veteran's 
claim are his statements. However, it is now well established 
that his lay statement on medical matters, such as etiology, 
is entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay persons without 
medical training are not competent to offer opinions on 
medical matters such as diagnosis or etiology); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The determinative question presented in this case, i.e. the 
relationship, if any, between the veteran's bilateral CTS and 
his active service is entirely medical in nature.  Just as 
the veteran himself is not competent to offer a medical 
opinion concerning such relationship, the Board is prohibited 
from exercising its own independent judgment to resolve 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The only competent medical evidence of record, 
the January 2008 VA examiner's opinion, is clearly against 
the veteran's claim.  The veteran has submitted no competent 
medical evidence in support of his claim, despite being 
specifically requested to do so.  See the April 2007 VCAA 
letter.

As noted above, the veteran has contended that his bilateral 
hand numbness is due to an undiagnosed illness (i.e., Gulf 
War service).  However, since his symptoms have been 
attributed to a known clinical diagnosis (i.e., bilateral 
CTS), the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 pertaining to undiagnosed illness are not applicable.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the claim for service connection for a disability 
manifested by bilateral hand numbness, including as due to an 
undiagnosed illness.


ORDER

Entitlement to service connection for a disability manifested 
by bilateral hand numbness, including as due to an 
undiagnosed illness, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


